Citation Nr: 1145596	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an increased evaluation greater than 10 percent for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the VA Form 9 received at the RO in November 2008, the Veteran noted that his primary care doctor had recently increased his hypertension medication in an effort to control his blood pressure.  The Veteran further stated that at the time the medication was adjusted, his blood pressure was "around 160/118" and that, with the new medicine, his blood pressure has been "running around 140/88."  

There is no recent VA examination of record.  In light of this fact, as well as the contentions set forth by the Veteran in his November 2008 VA Form 9, the Board believes that a remand is necessary.  Specifically, on remand, the Veteran should be accorded an appropriate VA examination to assess the current nature, extent, and severity of the Veteran's hypertension.  

In addition, there are outstanding records that need to be obtained.  The claims file contains treatment records for the VA Medical Center (VAMC) in Columbia, Missouri from February to April 2007 and from March 2009 to October 2009 only.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of records of hypertension treatment that the Veteran may have received at the VAMC in Columbia, Missouri from March 2006 to January 2007, from May 2007 to February 2009, and from November 2009 to the present.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated tests should be performed.  The Veteran's blood pressure readings in the sitting, standing, and reclining positions should be recorded.  Also, any symptomatology or pathology shown on examination to be associated with the Veteran's hypertension should be annotated in the evaluation report.  A complete rationale should be given for any medical opinions expressed.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


